Citation Nr: 1617183	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
November 2008 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge (VLJ) from the Board in November 2012.  A transcript is of record.

In February 2014, the Board reopened the claim and remanded it for additional development. 

After a supplemental statement of the case was issued for this matter in June 2014, the Veteran waived his right to have his case remanded sent back to the Agency of Original Jurisdiction, requesting that the Board consider any newly submitted evidence and proceed with the adjudication of his appeal.  Thus, additional pertinent evidence added to the record in 2014, including private treatment records as well as medical treatise evidence, is accepted for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2015).

In February 2016, the Veteran was notified that the VLJ who conducted the November 2012 hearing was currently unavailable to participate in a decision in his appeal and that his appeal would be assigned to another VLJ.  The Veteran was also notified of his right to request another Board hearing.  In March 2016, the Veteran replied, indicating he did not wish to appear at another Board hearing.


FINDING OF FACT

A low back disorder was not present to a compensable degree within one year of service discharge and was not shown to be related to service, to include documented in-service treatment for back injuries and muscle strain.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's June 2008 letter provided before initial adjudication of the claim on appeal in November 2008, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thereafter, the claim was readjudicated in June 2014 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained service treatment records, private and VA treatment records, and records from the Social Security Administration (SSA).  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran and his representative have submitted private treatment records, multiple written statements, buddy lay statements, and medical treatise information pertaining to his claim.  In November 2012, the Veteran testified at a videoconference hearing before a VLJ at the RO.

The Veteran was also provided with VA examinations and medical opinions in conjunction with the service connection claim on appeal in March 1998, November 2008, and April 2014 to clarify the nature and etiology of his claimed back disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the April 2014 medical examination obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the Veteran's claim was previously before the Board in February 2014 and remanded for additional evidentiary development, to include obtaining an adequate VA examination.  The Board finds that there has been substantial compliance with the February 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has asserted that his claimed back disorder is related to his military service, to include in-service treatment for back injuries and muscle strain.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a low back disorder is not warranted.  As an initial matter, there is no factual basis in the record that the claimed low back disorders were incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1987.  

Service treatment records showed that the Veteran complained of lower back pain as well as pulled muscles and was treated for muscle strain in April 1985, May 1985, June 1985, and January 1986.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Material Control and Accounting Specialist. 

Post-service VA, private, and SSA treatment records first showed findings of back disorders several years after the Veteran's separation from active service in 1987.  Evidence of record dated from 1995 to 2014 detailed findings of recurrent, chronic low back pain of uncertain etiology, musculoskeletal back pain with spasms, low back arthritis, degenerative joint disease, slight retrolisthesis L5 on S1, posterior spurs, and degenerative disc disease.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that arthritis of the spine was not shown to manifest to a compensable degree within one year of service discharge.  

Evidence of record also clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed low back disorder and his active military service.  

In a March 1998 VA examination report, the Veteran noted that his back would pop and be painful during sit-up exercises required in his military training in 1984.  He further reported that he pulled his back muscles playing basketball in 1984 and was seen by the military doctors, told he had pulled muscles, and given muscle relaxers.  While the pain went away after a few weeks, he reported that he has 
subsequently had recurrent low back pain, which occasionally occurs on waking or
after doing heavy lifting or doing sit-ups.  The examiner diagnosed recurrent, chronic low back pain of uncertain etiology.

In an April 2014 VA examination report, the examiner noted the Veteran's lay assertions that he has had recurrent low back pain ever since injuring his back during service.  The examiner listed diagnoses of lumbosacral strain, lumbar spine degenerative joint disease, and degenerative arthritis of the spine.  After reviewing the claims file and examining the Veteran, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that the Veteran had low back strain while serving in the Army with an X-ray of the lumbar spine showing no abnormality.  The examiner further commented that the Veteran was diagnosed with degenerative disease of the lumbar spine in 2008 with findings on X-ray that supported that diagnosis.  The examiner then highlighted that the findings of the current evaluation, particularly midline tenderness and guarding, were consistent with the latter diagnosis of degenerative joint disease of the lumbar spine.  He then indicated that lumbar strain was usually an acute condition of the soft tissue surrounding the spine.  Finally, the examiner concluded that it was, therefore, less likely than not that any current low back disorder had its onset during active service or was related to any in-service disease, event, or injury, to include the documented in-service complaints involving the lower back.

The April 2014 VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  As such, the Board finds the medical opinions in the April 2014 VA examination report are of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the April 2014 VA examiner.

In support of his claim, the Veteran submitted internet research materials concerning back pain, chronic lumbar strain, musculoskeletal pain, degenerative disc disease, and muscle strain.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (finding that medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research materials associated with the file are of very little probative value, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.

The only evidence of record which relates the Veteran's claimed back disorders to his active military service are his own statements.  In written statements of record as well as during his November 2012 Board hearing, the Veteran has reported that he had continuous symptoms involving his low back since service.  He also submitted lay statements from multiple other family members and friends in June 2007, July 2008, December 2012, January 2013, and March 2014, asserting that has suffered from back problems since he was discharged from service.

The statements from the Veteran, his family members, and his friends are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current disorders were as a result of active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the April 2014 VA examiner considered the lay assertions of recurrent back pain since service when providing the aforementioned medical opinion.

Accordingly, service connection for a low back disorder is not warranted.  The evidence of record simply does not establish either on direct or presumptive basis that the Veteran's claimed low back disorders were incurred in or related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


